Citation Nr: 0403804	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision by 
the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board notes that an April 2001 private medical record (CT 
scan of the veteran's thorax) reflects a diagnosis of 
asbestos related interstitial fibrosis.  Based on the April 
2001 private medical record's finding, coupled with the 
veteran's claimed asbestos exposure during service, the Board 
finds that the veteran should be afforded the appropriate VA 
examination for the purpose of addressing his contentions in 
this case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain whether the veteran has an 
asbestos-related lung disorder.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review.  With respect to any asbestos-
related lung disorder that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any such asbestos-
related lung disorder is related to the 
veteran's military service, including as 
being secondary to exposure to asbestos 
in service.

2.  Following the aforementioned 
development, the issue should be reviewed 
on the basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




